826 F.2d 238
26 ERC 1463
DELAWARE VALLEY CITIZENS' COUNCIL FOR CLEAN AIR, et al.,American Lung Association of Philadelphia, and MontgomeryCounty, Delchester Lung Association, Sierra Club,Pennsylvania Chapter Friends of the Earth of the DelawareValley, Citizens' Committee for Environmental Control,Quinn, Kevin, Farrell, Kaysi, Weiss, Ruth G., Klinkner,John, Biez, Elizabeth S., Shulman, Monav.COMMONWEALTH OF PA., & Train, Russell E., Ind., & asAdministrator of the Environmental Protection Agency, etal., Sherlock, William T., Individually and as Secretary ofthe PA Dept. of Transportation, Goddard, Maurice K.,Individually and as Secretary of the Pa. Dept. ofEnvironmental Resources, Snyder, Daniel J., III,Individually and as Regional Administrator of theEnvironmental Protection Agency, Region III.UNITED STATES of Americav.COMMONWEALTH OF PENNSYLVANIA;  the Pennsylvania Departmentof Transportation and William T. Sherlock, Secretary of thePennsylvania Department of Transportation;  the PennsylvaniaDepartment of Environmental Resources and Maurice K.Goddard, Secretary of the Pennsylvania Department ofEnvironmental Resource Commonwealth of Pennsylvania,Secretary of Pennsylvania Department of Transportation andSecretary of Pennsylvania Department of EnvironmentalResources, Appellants in No. 84-1179.Appeal of DELAWARE VALLEY CITIZENS' COUNCIL FOR CLEAN AIR,
in No. 84-1208.
Nos. 84-1179, 84-1208.
United States Court of Appeals,Third Circuit.
Originally Argued Dec. 6, 1984.Submitted on Remand From the United States Supreme CourtUnder Third Circuit Rule 12(6) Aug. 7, 1987.Decided Aug. 20, 1987.

On Appeal from the United States District Court for the Eastern District of Pennsylvania;  Louis Charles Bechtle, Judge.
Argued Dec. 6, 1984.
Before ALDISERT, BECKER, Circuit Judges, and STERN, District Judge.*
Submitted on Remand Aug. 7, 1987.
Before GIBBONS, Chief Judge, and BECKER and ALDISERT, Circuit Judges.
OPINION ON REMAND FROM THE SUPREME COURT
PER CURIAM.


1
This appeal is from a judgment of the district court, 581 F.Supp. 1412, awarding attorneys fees and costs to the Delaware Valley Citizens' Council for Clean Air (DVCCCA) pursuant to the attorneys fees provision of Sec. 304(d) of the Clean Air Act, 42 U.S.C. Sec. 7604(d).  This Court affirmed, 762 F.2d 272 (3d Cir.1985), and judgment was entered on May 14, 1985.  Following the grant of certiorari, the Supreme Court heard argument on March 3, 1986, and issued an opinion on July 2, 1986.  In the accompanying judgment, our judgment was affirmed in part and reversed in part and the case remanded for further proceedings in conformity with the Supreme Court's opinion.  See --- U.S. ----, 106 S.Ct. 3088, 92 L.Ed.2d 439 (1986).1


2
However, the Supreme Court reserved for consideration the propriety of the contingency multiplier.  The Court heard reargument on October 15, 1986, and issued a further opinion and judgment on June 26, 1987, --- U.S. ----, 107 S.Ct. 3078, 97 L.Ed.2d 585 (1987), whereby the judgment affirming the enhancement of fee award for contingency of success was reversed, and that aspect of the case remanded to us for further proceedings in conformity with the opinion of the Supreme Court.


3
In consideration of the foregoing we will enter an order that the judgment of the district court for attorneys fees and costs in favor of DVCCCA be vacated and the case be remanded for further proceedings consistent with the opinions and the judgments of the Supreme Court and with the opinion and judgment of this Court insofar as it was left undisturbed by the opinions and judgments of the Supreme Court.



*
 Honorable Herbert J. Stern, United States District Judge for the District of New Jersey, sitting by designation


1
 The reversal pertained only to the quality multiplier.  The Supreme Court thus left intact significant portions of the fee award, see 581 F.Supp. 1412 (E.D.Pa.1984), 762 F.2d 272 (3d Cir.1985)